DETAILED ACTION
This action is responsive to the Amendment filed on 07/08/2021. Claims 2-5 and 8-11 have been canceled. Claims 26-28 have been added. Claims 1, 6, 7, and 12-28 are pending in the case. Claims 1, 19, and 26 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretations/Examiner’s Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Further, during examination, the claims must be interpreted as broadly as their terms reasonably allow (see In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004)). The following is provided to aid the reader in understanding how at least some claim elements (also commonly referred to as claim limitations), as a whole, have been considered in the rejections below:
“Web Browsing, Social Media, Mass Messaging, Gaming, Word Processing, and Specific String” [e.g. claims 6, 7, 16-18, and 20-25] = These terms as currently claimed appear to amount to labels (e.g. like the labels that a user would enter based on their own personal preference/opinion in the text input fields of figures 
In claim 12, the limitation “to initiate installation of software on a computer device” is recited in the form of an intended result, and thus does not carry considerable patentable weight for purposes of prior art analysis (see MPEP § 2111.04). In other words, the claim describes that the ideal intended use or result would be “to initiate installation of software on a computer device,” yet the actual process or step of initiating an installation of software or installing the software per se on a computer device is neither explicitly recited nor implicitly required by the claim.
In claims 14 and 15, although it is not disputed that the claims require an operability for labeling in general, as currently recited, “to enter labeling information that specifies an activity” is an intended result (and/or a non-functional description of the intended use behind the “activity” in that scenario), and thus does not carry considerable patentable weight for purposes of prior art analysis. See  MPEP § 2111.05.

Claim Objections
Claims 1, 6, 7, and 12-28 are objected to because of the following informalities:
Claim 1:
Line 5 improperly reintroduces the limitation “key press sounds” after antecedent basis had already been established for this limitation in line 2 of the same claim.
Line 6 improperly reintroduces the limitation “a key press based user interface” after antecedent basis had already been established for this limitation in line 3 of the same claim.
Line 6 improperly reintroduces the limitation “a result” after antecedent basis had already been established for this limitation in line 3 of the same claim.
Line 6 improperly reintroduces the limitation “keys” after antecedent basis had already been established for this limitation in line 3 of the same claim.
Claims 1, 6, 15, 19, and 26 recite: 
"key press based user interface" where "key press-based user interface" was apparently intended.
Claims 1, 6, 7, 14, 19, and 26:
"performing classification" in lines 5, 8, and 9, respectively, where "performing a classification" (and afterwards, “the performing of the classification) were apparently intended.
Claim 6:
Claim 6 improperly reintroduces the limitation “key presses” in lines 18, 20, 22, and 23-24 after the first introduction in line 16. 
Claims 6 and 7:
Claims 6 and 7 reintroduce the concept of “a classification” in numerous instances, each of which introduces a respective double antecedence issue in view of the existing precedent set for the term “classification” in both parent claim 26 and throughout claims 6 and 7.
Claims 6, 7, and 15:
Claims 6, 7, and 15 reintroduce the concept of “a context pattern” in numerous instances, each of which introduces a respective double antecedence issue in view of the existing precedent set for the term “a context pattern” in line 4 of parent claim 26.
Claim 12:
Claim 12 reintroduces the concept of “an output” in line 1, which introduces a double antecedence issue in view of the existing precedent set for the term “an output” in line 8 of parent claim 26.
Claim 15:
“providing user interface functionality” in lines 1-2 where “providing a user interface functionality” was apparently intended.
Claim 15 also reintroduces the limitation “sound” in line 4 after the first introduction in line 2 of parent claim 26. 
Claim 15 also recites "an activity" in line 6. This introduces a double antecedence issue (see MPEP § 2173.05(o)) since there was already antecedence basis for "a user activity" in line 7 of parent claim 26. 
Claim 15 also improperly reintroduces “a context pattern” in line 7.
Claim 19:
“one or more processing circuit” is recited in line 2 where “one or more processing circuits” was apparently intended.
“one or more processor” is recited in line 3 where “one or more processors” was apparently intended.
Line 6 recites a "key press based user interface" where a "key press-based user interface" was apparently intended.
(Presumably) claim 20:
These amendments do not comply with 37 CFR 1.121, which explicitly states that “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. In this case, Applicant has transformed formerly-independent claim 20 to now be in dependent form. In doing so, Applicant added an entirely new preamble (e.g. “The computer program product of claim 19, wherein the method includes”), yet did not underline or otherwise mark this brand new language. Moreover, Applicant has even crossed out the number of 
Claim 27:
Claim 27 is replete with double antecedence issues. See, for example, the improper reintroduction (after antecedent basis had previously been established for each either earlier in the same claim or in parent claim 1) of the following limitations: 
key press sounds (twice)
key press based user interface
a result (twice)
a user (twice)
keys (twice)
classification
a signature pattern classification
key press sequence information
timing information
Lines 8-9 recite “emanating from as” where “emanating 
Claim 28:
Claim 28 is replete with double antecedence issues. See, for example, the improper reintroduction (after antecedent basis had previously been 
key press sounds (twice)
key press based user interface
a result (twice)
a user (twice)
keys (twice)
classification
a signature pattern classification
key press sequence information
timing information
an output
Lines 8-9 recite “emanating from as” where “emanating .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1, 6, 7, 12-18, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, and 13-19 of U.S. Patent No. 10,503,467. Although the claims at issue are not identical, the claims of the instant application are significantly broader than the claims of the ‘467 patent, and thus it would have been obvious to summarize and/or broaden the ‘467 claims in order to arrive at the claims of the instant invention. See, for example:
U.S. Patent No. 10,503,467
Instant Application
1. A computer program product comprising:
a computer readable storage medium readable by one or more processing unit and storing instructions for execution by one or more processor for performing a method comprising:

obtaining an audio input, the audio input representing sound emanating from a key press based user interface;

generating a context pattern based on the audio input;

performing classification of the context pattern to classify the context pattern as belonging to a signature pattern classification, wherein the signature pattern classification specifies a user activity; and


wherein the performing classification results in classification failure, wherein the method includes prompting a user to enter activity information in response to the classification failure, and wherein the prompting includes providing user interface functionality that prompts the user to enter activity specifying information that specifies an activity engaged in by the user resulting in the generating of the context pattern, and wherein the method includes, using data received from the user in response to the prompting, registering the context pattern as a new signature pattern for comparison to subsequent context patterns.








obtaining an audio input, the audio input representing sound emanating from a key press based user interface; 

generating a context pattern based on the audio input; 

performing classification of the context pattern to classify the context pattern as belonging to a signature pattern classification, wherein the signature pattern classification specifies a user activity; and 





wherein the performing classification of a context pattern associated to the first audio input results in a classification according to a Web Browsing signature pattern classification, 
wherein the performing classification of a context pattern associated to the second audio input results in a classification according to a Social Media signature pattern classification, 
wherein the performing classification of a context pattern associated to the third audio input results in a classification according to a Mass Messaging signature pattern classification, 
wherein the performing classification of a context pattern associated to the fourth audio input results in a classification according to a Gaming signature pattern classification, 
wherein the performing classification of a context pattern associated to the fifth 
wherein the performing classification of a context pattern associated to the sixth audio input results in a classification according to a Specific String signature pattern classification, 
wherein the Web Browsing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Web Browsing, wherein the Social Media signature pattern classification specifies that the user is using key presses of the key press based user interface to use Social Media, wherein the Mass Messaging signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Mass Messaging, wherein the Gaming signature pattern classification specifies that the user is using key presses of the key press based user interface to engage in Gaming, wherein the Word Processing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Word Processing.

wherein the obtaining, the generating, and the performing classification is performed for each of first through sixth audio inputs, 
wherein the performing classification of a context pattern associated to the first audio input results in a classification according to a Web Browsing signature pattern classification, 
wherein the performing classification of a context pattern associated to the second audio input results in a classification according to a Social Media signature pattern classification, 
wherein the performing classification of a context pattern associated to the third audio input results in a classification according to a Mass Messaging signature pattern classification, 
wherein the performing classification of a context pattern associated to the fourth audio input results in a classification according to a Gaming signature pattern classification, 
wherein the performing classification of a context pattern associated to the fifth 
wherein the performing classification of a context pattern associated to the sixth audio input results in a classification according to a Specific String signature pattern classification, 
wherein the Web Browsing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Web Browsing, wherein the Social Media signature pattern classification specifies that the user is using key presses of the key press based user interface to use Social Media, wherein the Mass Messaging signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Mass Messaging, 
wherein the Gaming signature pattern classification specifies that the user is using key presses of the key press based user interface to engage in Gaming, 
wherein the Word Processing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Word Processing.

7. The method of claim 26, wherein the obtaining, the generating, and the performing classification is performed for each of first and second audio inputs, 
wherein the performing classification of a context pattern associated to the first audio input results in a classification according to a Web Browsing signature pattern classification, wherein the performing classification of a context pattern associated to the second audio input results in a classification according to a Gaming signature pattern classification.
13. The computer program product of claim 7, 





wherein the context pattern includes key press sequence information and timing information.
13. The method of claim 26, 

wherein the context pattern includes key press sequence information and 
timing information.

(See also the mapping above for claim 26, and how this mapping corresponds to amended claim 1).
15. The computer program product of claim 7, 
wherein the obtaining includes obtaining the audio input from a computer device, wherein responsively to the performing classification failing to classify the context pattern, there is provided a prompt on the computer device prompting a user of the computer device to enter labeling information that specifies an activity associated with the context pattern.
14. The method of claim 26, 

wherein the obtaining includes obtaining the audio input from a computer device, wherein responsively the performing classification failing to classify the context pattern, there is provided a prompt on the computer device prompting a user of the computer device to enter labeling information that specifies an activity associated with the context pattern.
16. The computer program product of claim 7, wherein the method includes providing functionality that allows an administrator user to perform training use of an administrator user key press based user interface during a training period, providing a certain audio input representing sound emanating from the administrator user key press based user interface during the training period, providing functionality that allows the administrator user to enter labeling information that specifies an activity associated to the training use, registering a first context pattern generated using the certain audio input as a first signature pattern labeled with the labeling information stored in a data repository, and matching an incoming context pattern to the first signature pattern.
15. The method of claim 26, 
wherein the method includes providing user interface functionality that allows an administrator user to perform training use of an administrator user key press based user interface during a training period, 
providing a certain audio input representing sound emanating from the administrator user key press based user interface during the training period, 
providing user interface functionality that allows the administrator user to enter labeling information that specifies an activity associated to the training use, 
registering a context pattern generated using the certain audio input as a signature pattern labeled with the labeling information stored in a data repository, and matching an incoming context pattern to the signature pattern.
17. The computer program product of claim 7, wherein the signature pattern 



17. The method of claim 26, 
wherein the signature pattern classification is a Gaming classification.
19. The computer program product of claim 7, wherein the signature pattern classification is a Word Processing classification.
18. The method of claim 26, 
wherein the signature pattern classification is a Word Processing classification.



Claims 1, 6, 7, 12-18, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7-13 of U.S. Patent No. 10,509,627. Although the claims at issue are not identical, the claims of the instant application are significantly broader than the claims of the ‘627 patent, and thus it would have been obvious to summarize and/or broaden the ‘627 claims in order to arrive at the claims of the instant invention. See, for example:
U.S. Patent No. 10,509,627
Instant Application
1. A method comprising:

obtaining an audio input, the audio input representing sound emanating from a key press based user interface;

generating a context pattern based on the audio input;

performing classification of the context pattern to classify the context pattern as belonging to a signature pattern classification, wherein the signature pattern classification specifies a user activity; and

providing an output based on the performing classification, 


wherein the method includes prompting a user to enter activity information in response to the classification failure, and wherein the prompting includes providing user interface functionality that prompts the user to enter activity specifying information that specifies an activity engaged in by the user resulting in the generating of the context pattern, and wherein the method includes, using data received from the user in response to the prompting, registering the context pattern as a new signature pattern for comparison to subsequent context patterns.


obtaining an audio input, the audio input representing sound emanating from a key press based user interface; 

generating a context pattern based on the audio input; 

performing classification of the context pattern to classify the context pattern as belonging to a signature pattern classification, wherein the signature pattern classification specifies a user activity; and 

providing an output based on the performing classification.




wherein the signature pattern classification is a classification selected from the group consisting of 




Web Browsing, 




Social Media, 




Mass Messaging, 




Gaming, 




Word Processing, and 




Specific String.

wherein the obtaining, the generating, and the performing classification is performed for each of first through sixth audio inputs, 
wherein the performing classification of a context pattern associated to the first audio input results in a classification according to a Web Browsing signature pattern classification, 
wherein the performing classification of a context pattern associated to the second audio input results in a classification according to a Social Media signature pattern classification, 
wherein the performing classification of a context pattern associated to the third audio input results in a classification according to a Mass Messaging signature pattern classification, 
wherein the performing classification of a context pattern associated to the fourth audio input results in a classification according to a Gaming signature pattern classification, 
wherein the performing classification of a context pattern associated to the fifth audio input results in a classification Word Processing signature pattern classification, 
wherein the performing classification of a context pattern associated to the sixth audio input results in a classification according to a Specific String signature pattern classification, 
wherein the Web Browsing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Web Browsing, wherein the Social Media signature pattern classification specifies that the user is using key presses of the key press based user interface to use Social Media, wherein the Mass Messaging signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Mass Messaging, 
wherein the Gaming signature pattern classification specifies that the user is using key presses of the key press based user interface to engage in Gaming, 
wherein the Word Processing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Word Processing.





wherein the signature pattern classification is a Web Browsing classification.

12. The method of claim 1, 

wherein the signature pattern classification is a Gaming classification.
7. The method of claim 26, wherein the obtaining, the generating, and the performing classification is performed for each of first and second audio inputs, 
wherein the performing classification of a context pattern associated to the first audio input results in a classification according to a Web Browsing signature pattern classification, wherein the performing classification of a context pattern associated to the second audio input results in a classification according to a Gaming signature pattern classification.
7. The method of claim 1, 




wherein the context pattern includes key press sequence information and timing information.
13. The method of claim 26, 
wherein the context pattern includes key press sequence information and 
timing information.

(See also the mapping above for claim 26, and how this mapping corresponds to amended claim 1).
9. The method of claim 1, 
wherein the obtaining includes obtaining the audio input from a computer device, wherein responsively to the performing classification failing to classify the context pattern, there is provided a prompt on the computer device prompting a user of the computer device to enter labeling information that specifies an activity associated with the context pattern.
14. The method of claim 26, 
wherein the obtaining includes obtaining the audio input from a computer device, wherein responsively the performing classification failing to classify the context pattern, there is provided a prompt on the computer device prompting a user of the computer device to enter labeling information that specifies an activity associated with the context pattern.
10. The method of claim 1, 
wherein the method includes providing functionality that allows an administrator user to perform training use of an administrator user key press based user interface during a training period, providing a certain audio input representing sound emanating from the administrator user key press based user interface during the training period, providing functionality that allows the administrator user to enter labeling information that specifies an activity associated to the training use, registering a first context pattern generated using the certain audio input as a first signature pattern labeled with the labeling information stored in a data repository, and matching an incoming context pattern to the first signature pattern.
15. The method of claim 26, 
wherein the method includes providing user interface functionality that allows an administrator user to perform training use of an administrator user key press based user interface during a training period, 
providing a certain audio input representing sound emanating from the administrator user key press based user interface during the training period, 
providing user interface functionality that allows the administrator user to enter labeling information that specifies an activity associated to the training use, 
registering a context pattern generated using the certain audio input as a signature pattern labeled with the labeling information stored in a data repository, and matching an incoming context pattern to the signature pattern.
11. The method of claim 1, 
wherein the signature pattern classification is a Web Browsing classification.
16. The method of claim 26, 
wherein the signature pattern classification is a Web Browsing classification.
12. The method of claim 1, 




wherein the signature pattern classification is a Word Processing classification.
18. The method of claim 26, 
wherein the signature pattern classification is a Word Processing classification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 27, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US Patent Application No. 2018/0032147, hereinafter “Lee”).

As to independent claim 1, Lee shows a method [¶ 01] comprising:
obtaining an audio input, the audio input representing key press sounds emanating from a key press based user interface as a result of a user pressing keys of the key press based user interface [“When each of the input keys of the keyboard 10 is stroked by a user, it may generate a unique acoustic key sound wave. […]” (¶ 44)]; 
generating a context pattern based on the audio input representing key press sounds emanating from a key press based user interface as a result of the user pressing keys of the key press based user interface [“[…] The information input system based on a sound wave includes a keyboard including a plurality of input keys generating unique key sound waves when the input keys are stroked by a user; and an information input unit obtaining at least one key sound wave generated when at least one input key of the keyboard is stroked, detecting at least one key value corresponding to the obtained at least one key sound wave, and inputting the detected at least one key value to a device.” (¶ 07)]; 
performing classification of the context pattern to classify the context pattern as belonging to a signature pattern classification, wherein the signature pattern classification specifies a user activity [“The information input unit may operate in a key value registration mode in response to a registration request signal. In the key value registration mode, the information input unit may obtain each key sound wave generated when each input key of the keyboard is stroked, may receive each key value corresponding to the obtained each key sound wave, and may store the received key value.
In the key value registration mode, when a user continuously strikes N (N is an integer of 1 or more) input keys, the information input unit may continuously obtain N key sound waves, may continuously receive N key values corresponding to the obtained store the received N key values in a database. For example, the information input unit may display a user interface which displays that the N key sound waves have been obtained and in which the N key values corresponding to the N key sound waves are capable of being input, and may store the N key values received from the user interface in the database by associating the N key values with information of the N key sound waves.” (¶¶ 08-09)]; and 
providing an output based on the performing classification [“The keyboard may include a plurality of the input key; and a sound wave output unit generating a unique sound wave through contact with a stroked input key when each input key is stroked. The sound wave output unit may include at least any one of a resonance part outputting an acoustic sound wave of a unique frequency corresponding to the stroked input key when the resonance part comes into contact with one side of the stroked input key; and an electronic sound output unit outputting an electronic sound of a unique frequency corresponding to the stroked input key when the electronic sound output unit comes into contact with one side of the stroked input key.” (¶ 10)]. 

As to dependent claim 27, Lee further shows:
wherein the generating the context pattern based on the audio input representing key press sounds emanating from a key press based user interface as a result of a user pressing keys of the key press based user interface includes generating the context pattern so that the context pattern includes key press sequence information and timing information, and wherein the performing classification of the context pattern to classify the context pattern as belonging to a signature pattern classification includes comparing the context pattern to a plurality of signature patterns stored in a data repository, wherein respective ones of the signature patterns include key press sequence information and timing information generated from respective audio inputs representing key press sounds emanating from as a result of a user pressing keys of a key equipped user interface [“[…] the registration procedure of registering a key value may be performed in unit of a plurality of key values. For example, if the key values of input keys “A”, “B” and “C” are registered, the key value registration unit 37 may display a message, indicating that a user has to continuously strike the plurality of input keys, through the device 20 in the key value registration mode. When the user continuously strikes the input keys “A”, “B” and “C”, the sound wave acquisition unit 32 continuously obtains the key sound waves of the respective stroked input keys “A”, “B” and “C.” The key value registration unit 37 receives key values “A”, “B” and “C” corresponding to the obtained key sound waves, respectively, and stores the received key values in the database.
In order to register a key value, the key value registration unit 37 may guide one or a plurality of input keys to be stroked through a user interface. […]
For example, the key value registration unit 37 may guide input keys so that the registration of key values is performed for each preset input key group. For example, the key value registration unit 37 may output a message, such as “please continuously strike input keys in the top line of the keyboard from the left” or “please enter numeric keys of the keyboard.” In response thereto, a user strikes the input keys in the top line of the keyboard 10.” (¶¶ 62-64)].

As to dependent claim 28, Lee further shows:
wherein the generating the context pattern based on the audio input representing key press sounds emanating from a key press based user interface as a result of a user pressing keys of the key press based user interface includes generating the context pattern so that the context pattern includes key press sequence information and timing information, and wherein the performing classification of the context pattern to classify the context pattern as belonging to a signature pattern classification includes comparing the context pattern to a plurality of signature patterns stored in a data repository, wherein respective ones of the signature patterns include key press sequence information and timing information generated from respective audio inputs representing key press sounds emanating from as a result of a user pressing keys of a key equipped user interface [“[…] the registration procedure of registering a key value may be performed in unit of a plurality of key values. For example, if the key values of input keys “A”, “B” and “C” are registered, the key value registration unit 37 may display a message, indicating that a user has to continuously strike the plurality of input keys, through the device 20 in the key value registration mode. When the user continuously strikes the input keys “A”, “B” and “C”, the sound wave acquisition unit 32 continuously obtains the key sound waves of the respective stroked input keys “A”, “B” and “C.” The key value registration unit 37 receives key values “A”, “B” stores the received key values in the database.
In order to register a key value, the key value registration unit 37 may guide one or a plurality of input keys to be stroked through a user interface. […]
For example, the key value registration unit 37 may guide input keys so that the registration of key values is performed for each preset input key group. For example, the key value registration unit 37 may output a message, such as “please continuously strike input keys in the top line of the keyboard from the left” or “please enter numeric keys of the keyboard.” In response thereto, a user strikes the input keys in the top line of the keyboard 10.” (¶¶ 62-64)], and 
wherein the providing the output based on the performing classification includes providing an output that augments operational performance of a device having the key pressed based user interface [“As described above, in accordance with the present invention, a user can easily input required information to the device using an acoustic or electronic sound generated by the keyboard as a medium for information transmission. […]” (¶ 24)
“As shown in FIG. 8, when the 10 different key sound waves are obtained, the key value registration unit 37 may display graphic information Ru-1 so that the user can easily check that the 10 key sound waves have been obtained through the user interface. The user interface may provide a button by which obtained key sounds wave can be heard so that the user can check the obtained key sound waves.” (¶ 68)].

Claims 6, 7, 10-12, 15-18, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faaborg et al. (US Patent No. 8,938,394, hereinafter “Faaborg”).

As to independent claim 26, Faaborg shows a method [fig. 6] comprising:
obtaining an audio input, the audio input representing sound [“audio trigger module 12 may cause UI module 6 to obtain a stream of audio data (e.g., audio in the environment) from UI device 4 (e.g., a microphone or other audio sensor)” (col. 5, lines 40-42)] emanating from a key press based user interface [e.g. the user interface may be based, among other things, on user interaction via (physical or touch/tactile) key presses (col. 3, lines 25-36; col. 10, lines 24-45; col. 12, lines 12-61; and/or col. 23, lines 13-37)]; 
generating a context pattern based on the audio input [e.g. generating a contextual audio trigger based on the audio input (col. 1, lines 30-36)]; 
performing classification of the context pattern to classify the context pattern as belonging to a signature pattern classification, wherein the signature pattern classification specifies a user activity [e.g. classifying incoming audio context patterns (e.g. audio input containing audio data capturing the environment of the user as they interact (via keyboard) with a computer device) to see if they match with previously-defined signature pattern classifications (e.g. contextual categories) specifying a user activity. See, for example:
“Each of contextual audio triggers 22 may be associated with an operation of computing device 2 that may be relevant in a specific context of computing device 2. user-definable values. …” (col. 6, lines 13-23)
“Based on the obtained information, device context module 52 may determine a current context. As one example, device context module 52 may determine a current context by determining values for one or more contextual categories, as well as a respective weight for each category. That is, device context module 52 may determine values based on obtained information and weigh each category based on a predicted accuracy and/or a predicted importance of the associated value. For example, contextual categories may indicate a type and/or a name of an application being executed at computing device 2, a location of computing device 2, an indication of a computing device or computing devices that are proximate to computing device 2, an activity or task in which computing device 2 is currently engaging or in which an application executing at computing device 2 is engaging, a time of day or current time, a user identification number for a user of computing device 2, a predicted activity or task in which the user is engaging, a predicted mode of travel of the user, a predicted current availability of the user, or various other information.” (col. 13, lines 13-31) | For further context, see also col. 8, lines 04-12; col. 12, lines 12-45; and col. 14, lines 01-08.]; and 
providing an output based on the performing classification [e.g. outputting any of either the result of a successful classification match (e.g. the incoming audio meeting a predefined audio context trigger, as shown in at least col. 3, lines 37-57 and col. 8, lines 50-57) and/or the result of a classification failure (e.g. classification failure because either the user still does not have permission to access audio data from the . 

As to dependent claim 6, Faaborg further shows:
wherein the obtaining, the generating, and the performing classification is performed for each of first through sixth audio inputs [e.g. classifying incoming audio into one of the following six possible user activity contexts/classifications (col. 12, lines 08-61)], 
wherein the performing classification of a context pattern associated to the first audio input results in a classification according to a Web Browsing signature pattern classification [“… UI device 4 may present output to a user of computing device 2 as a GUI that may be associated with functionality provided by computing device 2. In this way, UI device 4 may present various user interfaces of applications executing at or accessible by computing device 2 (e.g., an electronic message application, an Internet browser application, etc.). A user of computing device 2 may interact with a respective user interface of an application to cause computing device 2 to perform operations relating to a function.” (col. 3, lines 49-57)
“… application modules 8 may include {…} a web browser application …” (col. 4, lines 42-51)
“… device context module 52 may communicate with one or more of application modules 8 to obtain an indication of which (if any) application modules are executing at computing device 2, obtain an indication of any such application that is currently being used by the user (e.g., which applications are being displayed or are in focus), and/or an indication of an activity such application is performing. For instance, device context module 52 may obtain data indicating that {…} application 8C is drafting an email. Other example activities which an application may be performing include playing a game, browsing a website, searching for information, booking travel reservations, or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as a recipient or sender of an email being composed or read, {…} a website URL being viewed, a search query being executed, or other details.” (col. 12, lines 39-61)
“… audio trigger 102B may be associated with an operation to cause one of applications 8 (e.g., a search application or web browser) to search for an indicated subject …” (col. 20, lines 43-46)], 
wherein the performing classification of a context pattern associated to the second audio input results in a classification according to a Social Media signature pattern classification [see, e.g., the Social Media signature pattern classification options (“device context module 52 may obtain information from an email application regarding social network services that the user is a member of” and/or “device context module 52 may cause communications units 46 to obtain information from a social media service account of the user”) in col. 12, line 53 – col. 13, line 12 and/or any of the email-based signature pattern classifications in col. 4, lines 42-46; col. 6, lines 36-38; col. 12, lines 39-61; and col. 13, lines 01-12 & 52-59.], 
wherein the performing classification of a context pattern associated to the third audio input results in a classification according to a Mass Messaging signature pattern classification [see, e.g., the Mass Messaging signature pattern , 
wherein the performing classification of a context pattern associated to the fourth audio input results in a classification according to a Gaming signature pattern classification [“… activities which an application may be performing include playing a game, {…} or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as {…} a user name or level for a game being played …” (col. 12, lines 52-59)], 
wherein the performing classification of a context pattern associated to the fifth audio input results in a classification according to a Word Processing signature pattern classification [“… application modules 8 may include a word processor application …” (col. 4, lines 42-51)], 
wherein the performing classification of a context pattern associated to the sixth audio input results in a classification according to a Specific String signature pattern classification [e.g. the text string signature pattern classification in col. 5, lines 46-50, col. 8, lines 04-14 & 50-57, and col. 16, lines 16-33; the specific word/phrase in col. 4, lines 52-60], 
wherein the Web Browsing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Web Browsing, wherein the Social Media signature pattern classification specifies that the user is using key presses of the key press based user interface to use Social Media, wherein the Mass Messaging signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Mass Messaging, wherein the Gaming signature pattern classification specifies that the user is using key presses of the key press based user interface to engage in Gaming, wherein the Word Processing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Word Processing [See the respective examples for each of the signature pattern classification options. Moreover, see how Faaborg’s user interface may be based, among other things, on user interaction via (physical or touch/tactile) key presses (col. 3, lines 25-36; col. 10, lines 24-45; col. 12, lines 12-61; and/or col. 23, lines 13-37), how performing classification of any one of the aforementioned signature pattern classification options may actively detect that the user is currently interacting with the aforementioned key press-based user interface (including detecting that the user is currently using key presses to perform the current activity (col. 12, lines 51-60)), and that the current activity is determined based on analyzing environment/ambient audio data while the user actively interacts with the key press-based user interface (col. 4, lines 52-67; col. 5, lines 18-29 & 40-50; col. 8, lines 04-09; col. 10, lines 54-58; col. 12, lines 12-38; and col. 16, lines 06-33).]. 

As to dependent claim 7, Faaborg further shows:
wherein the obtaining, the generating, and the performing classification is performed for each of first and second audio inputs [e.g. classifying incoming audio , 
wherein the performing classification of a context pattern associated to the first audio input results in a classification according to a Web Browsing signature pattern classification [“… UI device 4 may present output to a user of computing device 2 as a GUI that may be associated with functionality provided by computing device 2. In this way, UI device 4 may present various user interfaces of applications executing at or accessible by computing device 2 (e.g., an electronic message application, an Internet browser application, etc.). A user of computing device 2 may interact with a respective user interface of an application to cause computing device 2 to perform operations relating to a function.” (col. 3, lines 49-57)
“… application modules 8 may include {…} a web browser application …” (col. 4, lines 42-51)
“… device context module 52 may communicate with one or more of application modules 8 to obtain an indication of which (if any) application modules are executing at computing device 2, obtain an indication of any such application that is currently being used by the user (e.g., which applications are being displayed or are in focus), and/or an indication of an activity such application is performing. For instance, device context module 52 may obtain data indicating that {…} application 8C is drafting an email. Other example activities which an application may be performing include playing a game, browsing a website, searching for information, booking travel reservations, or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as a recipient or sender of an email being composed or read, {…} a website URL being viewed, a search query being executed, or other details.” (col. 12, lines 39-61)
“… audio trigger 102B may be associated with an operation to cause one of applications 8 (e.g., a search application or web browser) to search for an indicated subject …” (col. 20, lines 43-46)], 
wherein the performing classification of a context pattern associated to the second audio input results in a classification according to a Gaming signature pattern classification [“… activities which an application may be performing include playing a game, {…} or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as {…} a user name or level for a game being played …” (col. 12, lines 52-59)]. 

As to dependent claim 12, Faaborg further shows:
wherein the providing an output includes providing an output to initiate installation of software on a computer device [Note how audio triggers may be defined by installable software (col. 4, lines 52 – col. 5, line 17 and col. 15, lines 04-13), and then see, e.g., wherein the providing an output includes providing an output to initiate installation of software on a computer device (col. 15, lines 04-13). For even further context/examples, see also col. 7, line 31 – col. 8, line 34; col. 9, lines 05-28; col. 15, lines 04-54; and col. 17, lines 09-35.]. 

As to dependent claim 15, Faaborg further shows:
wherein the method includes providing user interface functionality that allows an administrator user to perform training use of an administrator user key press based user interface during a training period, providing a certain audio input representing sound emanating from the administrator user key press based user interface during the training period [“… contextual audio triggers may be determined based at least in part on the frequency with which users (e.g., the user of computing device 2 and/or other users) have previously utilized audio input as a command in a situation having a context that is the same or is similar to the current context of computing device 2. For example, a computing system may receive indications of attempted commands (e.g., audio input received while a computing device is in an audio input mode or received audio triggers) from computing device 2 and/or from other computing devices. Each indication may include information identifying a context in which the command was received. {…} In this way, techniques of the present disclosure may enable a computing system to determine contextual audio triggers by aggregating received audio input from various computing devices in order to better determine contextual audio triggers.” (col. 9, lines 05-28) | For further context/examples, see also: col. 15, lines 32-54 and col. 17, lines 09-35], 
providing user interface functionality that allows the administrator user to enter labeling information that specifies an activity associated to the training use [see, e.g., the audio trigger labels in set 16A of fig. 1, and how they user-specified (col. 4, lines 52-63 and col. 6, lines 09-23)], 
registering a context pattern generated using the certain audio input as a signature pattern labeled with the labeling information stored in a data repository, and matching an incoming context pattern to the signature pattern [e.g. context patterns generated as a result of the training use may be registered (e.g. stored in a data repository - col. 4, lines 52-63) and matched against future incoming context patterns (col. 7, line 59 – col. 8, line 14 and col. 17, lines 09-35) | For further context/examples, see also: col. 5, lines 18-29 and col. 6, lines 10-12.]. 

As to dependent claim 16, Faaborg further shows:
wherein the signature pattern classification is a Web Browsing classification [“… UI device 4 may present output to a user of computing device 2 as a GUI that may be associated with functionality provided by computing device 2. In this way, UI device 4 may present various user interfaces of applications executing at or accessible by computing device 2 (e.g., an electronic message application, an Internet browser application, etc.). A user of computing device 2 may interact with a respective user interface of an application to cause computing device 2 to perform operations relating to a function.” (col. 3, lines 49-57)
“… application modules 8 may include {…} a web browser application …” (col. 4, lines 42-51)
“… device context module 52 may communicate with one or more of application modules 8 to obtain an indication of which (if any) application modules are executing at computing device 2, obtain an indication of any such application that is currently being used by the user (e.g., which applications are being displayed or are in focus), and/or an indication of an activity such application is performing. For instance, device context module 52 may obtain data indicating that {…} application 8C is drafting an email. Other browsing a website, searching for information, booking travel reservations, or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as a recipient or sender of an email being composed or read, {…} a website URL being viewed, a search query being executed, or other details.” (col. 12, lines 39-61)
“… audio trigger 102B may be associated with an operation to cause one of applications 8 (e.g., a search application or web browser) to search for an indicated subject …” (col. 20, lines 43-46)]. 

As to dependent claim 17, Faaborg further shows:
wherein the signature pattern classification is a Gaming classification [“… activities which an application may be performing include playing a game, {…} or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as {…} a user name or level for a game being played …” (col. 12, lines 52-59)]. 

As to dependent claim 18, Faaborg further shows:
wherein the signature pattern classification is a Word Processing classification [“… application modules 8 may include a word processor application …” (col. 4, lines 42-51)]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 19-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Faaborg in view of Non-Patent Literature: Kelly, A. "Cracking Passwords Using Keyboard Acoustics and Language Modeling." University of Edinburgh, (2010) [cited in the 07/13/2017 I.D.S., hereinafter “Kelly”].

As to dependent claim 13, in addition to its key press based user interface environment [Faaborg: col. 3, lines 25-36; col. 10, lines 24-45; col. 12, lines 12-61; and/or col. 23, lines 13-37], Faaborg further shows wherein the context pattern includes sequence information [e.g. any audio-based sequence information, text, metadata, and/or data structure (Faaborg: col. 4, lines 52-63; col. 5, line 39 - col. 6, line 38; col. 9, lines 05-28; col. 15, lines 32-54; and col. 16, lines 16-33)] and timing information [e.g. any audio-based timing-related information, timestamp, text derivation, metadata, and/or data structure (Faaborg: col. 6, lines 13-57; col. 9, lines 05-28; col. 15, lines 32-54; and col. 16, lines 16-33)]. 

Nonetheless, in lieu of simply relying upon the considerable breadth of the terms “key press sequence information” (note that, unlike the “sequence” limitation, the “timing information” as currently claimed is not explicitly linked to the “key press” modifier) as they could reasonably pertain to many aspects of a “key press based user interface” as currently recited, and/or pointing to the wide spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Faaborg does not appear to explicitly recite a discrete example wherein the audio input data examination includes a deliberate analysis of the “clicking/tapping” sounds that would naturally occur as a result of a user’s fingers striking one or more keys on a keyboard (an interpretation that is considerably narrower than what the claims currently require, but that is considered nonetheless in the interests of both extrapolating Applicant’s apparent intents and compacting prosecution). In an analogous art, Kelly shows:
wherein the context pattern includes key press sequence information [e.g. recorded audio of a keystroke sequence is analyzed to determine sequence information like closest matching words/word sequence and/or other keystroke sequence-related data (Kelly: page 12, 1st paragraph; page 13, 1st paragraph; page 16, 1st paragraph; page 35, 3rd paragraph; page 40, 1st paragraph; and page 41, 2nd paragraph)] and timing information [e.g. “Inter-key timing analysis” (Kelly: page 13, section 2.3). See also wherein the “values are the timestamp of the key event in milliseconds, a plus or minus symbol for denoting whether the event is a key-press or key-release respectively and the key label …” (Kelly: page 16, 1st paragraph).].

One of ordinary skill in the art, having the teachings of Faaborg and Kelly before them prior to the effective filing date of the claimed invention, would have been motivated to factor in Kelly’s key press audio sequence/timing information into Faaborg’s contextual audio triggering criteria. The rationale for doing so would have been that Kelly explicitly confirms the fact that before the effective filing date of the claimed invention, it was already well known and established in the art “that each key on a computer keyboard makes a slightly different sound when struck due to the keyboard support plate being struck in different locations. These differences allowed a neural network to be trained to identify which keys had been pressed based solely on an audio recording of the user typing” (Kelly: page 9, 1st paragraph). Moreover, Kelly explicitly advises that “it would be prudent to try to extract as much information from the audio data as possible” (Kelly: page 13, 1st paragraph). Thus, heeding Kelly’s advice, one of ordinary skill in the art would have been motivated to incorporate Kelly’s key press environment around the user as they interact with the user interface/device (Faaborg: col. 4, lines 52-67; col. 5, lines 18-50; col. 10, lines 54-58; and col. 12, lines 12-32), and an explicitly-stated intent to monitor “UI device 4, UI module 6, and/or input devices 42 to obtain information indicating whether or not the user is interacting with computing device 2” (Faaborg: col. 12, lines 23-25); and especially when doing so would have directly aided it to accomplish its wish of “reducing or eliminating the need for the user to instruct the computing device to enter an audio input mode before providing audio input” (Faaborg: col. 2, lines 48-50). In other words, since “examining how the sound of a user typing can be used to fully reconstruct the user's input {…} by reimplementing the keystroke eavesdropping” (Kelly: page 7, 1st paragraph), incorporating said feature into Faaborg by deliberately accounting for key press audio data into the determination of a user’s current context/activity would “increase the likelihood that the user intended the contextual audio trigger to be received as input by the computing device” (Faaborg: col. 9, lines 47-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faaborg and Kelly (hereinafter, the “Faaborg-Kelly” combination) in order to obtain the invention as recited in claim 13.

 computer program product [col. 28, line 48] comprising: 
a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method [col. 28, lines 27-49] comprising: 
obtaining an audio input, the audio input representing sound [“audio trigger module 12 may cause UI module 6 to obtain a stream of audio data (e.g., audio in the environment) from UI device 4 (e.g., a microphone or other audio sensor)” (col. 5, lines 40-42)] emanating from a key press based user interface [e.g. the user interface may be based, among other things, on user interaction via (physical or touch/tactile) key presses (col. 3, lines 25-36; col. 10, lines 24-45; col. 12, lines 12-61; and/or col. 23, lines 13-37)]; 
generating a context pattern based on the audio input [e.g. generating a contextual audio trigger based on the audio input (col. 1, lines 30-36)], 
wherein the context pattern includes … sequence information [e.g. any audio-based sequence information, text, metadata, and/or data structure (col. 4, lines 52-63; col. 5, line 39 - col. 6, line 38; col. 9, lines 05-28; col. 15, lines 32-54; and col. 16, lines 16-33)] and timing information [e.g. any audio-based timing-related information, timestamp, text derivation, metadata, and/or data structure (col. 6, lines 13-57; col. 9, lines 05-28; col. 15, lines 32-54; and col. 16, lines 16-33)]; 
examining the … sequence information and the timing information and determining based on the examining that a user using the key press based user interface is currently engaged in a certain type of user activity [e.g. examining e.g. audio input containing audio data capturing the environment of the user as they interact (via keyboard) with a computer device) to see if they match with previously-defined signature pattern classifications (e.g. contextual categories) specifying whether a user is currently engaged in a certain type of user activity. See, for example:
“Each of contextual audio triggers 22 may be associated with an operation of computing device 2 that may be relevant in a specific context of computing device 2. {…} contextual audio triggers 22 may include variables or user-definable values. …” (col. 6, lines 13-23)
“Based on the obtained information, device context module 52 may determine a current context. As one example, device context module 52 may determine a current context by determining values for one or more contextual categories, as well as a respective weight for each category. That is, device context module 52 may determine values based on obtained information and weigh each category based on a predicted accuracy and/or a predicted importance of the associated value. For example, contextual categories may indicate a type and/or a name of an application being executed at computing device 2, a location of computing device 2, an indication of a computing device or computing devices that are proximate to computing device 2, an activity or task in which computing device 2 is currently engaging or in which an application executing at computing device 2 is engaging, a time of day or current time, a user identification number for a user of computing device 2, a predicted activity or task in which the user is engaging, a predicted mode of travel of the user, a predicted current availability of the user, or various other information.” (col. 13, lines 13-; and 
providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity [e.g. outputting any of either the result of a successful classification match (e.g. the incoming audio meeting a predefined audio context trigger, as shown in at least col. 3, lines 37-57 and col. 8, lines 50-57) and/or the result of a classification failure (e.g. in response to the audio trigger for the incoming sound failing to match one of the existing audio triggers (col. 16, lines 45-49 and col. 26, lines 38-42))]. 
In lieu of simply relying upon the considerable breadth of the terms “key press sequence information” (note that, unlike the “sequence” limitation, the “timing information” as currently claimed is not explicitly linked to the “key press” modifier) as they could reasonably pertain to many aspects of a “key press based user interface” as currently recited, and/or pointing to the wide spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Faaborg does not appear to explicitly recite a discrete example wherein the audio input data examination includes a deliberate analysis of the “clicking/tapping” sounds that would naturally occur as a result of a user’s fingers striking one or more keys on a keyboard (an interpretation that is considerably narrower than what the claims currently require, but that is considered nonetheless in the interests of both extrapolating Applicant’s apparent intents and compacting prosecution). In an analogous art, Kelly shows:
wherein the context pattern includes key press sequence information [e.g. recorded audio of a keystroke sequence is analyzed to determine sequence information st paragraph; page 13, 1st paragraph; page 16, 1st paragraph; page 35, 3rd paragraph; page 40, 1st paragraph; and page 41, 2nd paragraph)] and timing information [e.g. “Inter-key timing analysis” (Kelly: page 13, section 2.3). See also wherein the “values are the timestamp of the key event in milliseconds, a plus or minus symbol for denoting whether the event is a key-press or key-release respectively and the key label …” (Kelly: page 16, 1st paragraph).]

One of ordinary skill in the art, having the teachings of Faaborg and Kelly before them prior to the effective filing date of the claimed invention, would have been motivated to factor in Kelly’s key press audio sequence/timing information into Faaborg’s contextual audio triggering criteria. The rationale for doing so would have been that Kelly explicitly confirms the fact that before the effective filing date of the claimed invention, it was already well known and established in the art “that each key on a computer keyboard makes a slightly different sound when struck due to the keyboard support plate being struck in different locations. These differences allowed a neural network to be trained to identify which keys had been pressed based solely on an audio recording of the user typing” (Kelly: page 9, 1st paragraph). Moreover, Kelly explicitly advises that “it would be prudent to try to extract as much information from the audio data as possible” (Kelly: page 13, 1st paragraph). Thus, heeding Kelly’s advice, one of ordinary skill in the art would have been motivated to incorporate Kelly’s key press (audio) sequence information and timing information into Faaborg, particularly when the latter already comprised a key press based user interface environment (Faaborg: col. st paragraph), incorporating said feature into Faaborg by deliberately accounting for key press audio data into the determination of a user’s current context/activity would “increase the likelihood that the user intended the contextual audio trigger to be received as input by the computing device” (Faaborg: col. 9, lines 47-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faaborg and Kelly (hereinafter, the “Faaborg-Kelly” combination) in order to obtain the invention as recited in claim 19.

As to dependent claim 20, Faaborg-Kelly further shows: 
examining the key press sequence information and the timing information and determining based on the examining that a user using the key press based user interface is currently engaged in a Web Browsing activity [e.g. examining e.g. audio input containing audio data capturing the environment of the user as they interact (via keyboard) with a computer device) to see if they match with previously-defined signature pattern classifications (e.g. contextual categories) specifying whether a user is currently engaged in a Web Browsing activity (see Faaborg: col. 3, lines 49-57; col. 4, lines 42-51; col. 12, lines 39-61; and (Faaborg: col. 20, lines 43-46). See, for example:
“Each of contextual audio triggers 22 may be associated with an operation of computing device 2 that may be relevant in a specific context of computing device 2. {…} contextual audio triggers 22 may include variables or user-definable values. …” (Faaborg: col. 6, lines 13-23)
“Based on the obtained information, device context module 52 may determine a current context. As one example, device context module 52 may determine a current context by determining values for one or more contextual categories, as well as a respective weight for each category. That is, device context module 52 may determine values based on obtained information and weigh each category based on a predicted accuracy and/or a predicted importance of the associated value. For example, contextual categories may indicate a type and/or a name of an application being executed at computing device 2, a location of computing device 2, an indication of a computing device or computing devices that are proximate to computing device 2, an activity or task in which computing device 2 is currently engaging or in which an application executing at computing device 2 is engaging, a time of day or current time, a user identification number for a user of computing device 2, a predicted activity or task in which the user is engaging, a predicted mode of travel of the user, a ; and 
providing an output in response to the determining that the user using the key press based user interface is currently engaged in the Web Browsing activity [“… UI device 4 may present output to a user of computing device 2 as a GUI that may be associated with functionality provided by computing device 2. In this way, UI device 4 may present various user interfaces of applications executing at or accessible by computing device 2 (e.g., an electronic message application, an Internet browser application, etc.). A user of computing device 2 may interact with a respective user interface of an application to cause computing device 2 to perform operations relating to a function.” (Faaborg: col. 3, lines 49-57)
“… application modules 8 may include {…} a web browser application …” (Faaborg: col. 4, lines 42-51)
“… device context module 52 may communicate with one or more of application modules 8 to obtain an indication of which (if any) application modules are executing at computing device 2, obtain an indication of any such application that is currently being used by the user (e.g., which applications are being displayed or are in focus), and/or an indication of an activity such application is performing. For instance, device context module 52 may obtain data indicating that {…} application 8C is drafting an email. Other example activities which an application may be performing include playing a game, browsing a website, searching for information, booking travel reservations, or other activities. In some examples, device context module 52 may obtain information relating activity that an application is performing, such as a recipient or sender of an email being composed or read, {…} a website URL being viewed, a search query being executed, or other details.” (Faaborg: col. 12, lines 39-61)
“… audio trigger 102B may be associated with an operation to cause one of applications 8 (e.g., a search application or web browser) to search for an indicated subject …” (Faaborg: col. 20, lines 43-46)], 
wherein the output configures a network hardware component [see, e.g., the operability to provide an output to configure a network hardware component in any of Faaborg: col. 8, line 58 – col. 9, line 04 and/or col. 15, lines 17-31. For even further examples of external/network system/hardware communications, see also Faaborg: col. 10, line 60 – col. 11, line 30; col. 17, line 58 – col. 18, line 24; col. 25, lines 14-65; col. 26, lines 11-19.].

As to dependent claim 21, Faaborg-Kelly further shows:
wherein the examining and the determining include examining the key press sequence information and the timing information and determining based on the key press sequence information and the timing information that the user using the key press based user interface is currently engaged in a Web Browsing activity, and wherein the providing the output based on the determining that the user is currently engaged in the certain type of user activity includes providing the output based on the determining that the user is currently engaged in the Web Browsing activity [See the rationale provided above in parent claim 19 regarding the incorporation of Kelly’s key press sequence information and the timing information 
“… UI device 4 may present output to a user of computing device 2 as a GUI that may be associated with functionality provided by computing device 2. In this way, UI device 4 may present various user interfaces of applications executing at or accessible by computing device 2 (e.g., an electronic message application, an Internet browser application, etc.). A user of computing device 2 may interact with a respective user interface of an application to cause computing device 2 to perform operations relating to a function.” (Faaborg: col. 3, lines 49-57)
“… application modules 8 may include {…} a web browser application …” (Faaborg: col. 4, lines 42-51)
“… device context module 52 may communicate with one or more of application modules 8 to obtain an indication of which (if any) application modules are executing at computing device 2, obtain an indication of any such application that is currently being used by the user (e.g., which applications are being displayed or are in focus), and/or an indication of an activity such application is performing. For instance, device context module 52 may obtain data indicating that {…} application 8C is drafting an email. Other example activities which an application may be performing include playing a game, browsing a website, searching for information, booking travel reservations, or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as a recipient or sender of an email being composed or read, {…} a website URL being viewed, a search query being executed, or other details.” (Faaborg: col. 12, lines 39-61)
“… audio trigger 102B may be associated with an operation to cause one of applications 8 (e.g., a search application or web browser) to search for an indicated subject …” (Faaborg: col. 20, lines 43-46)].

As to dependent claim 22, Faaborg-Kelly further shows:
wherein the examining and the determining include examining the key press sequence information and the timing information and determining based on the key press sequence information and the timing information that the user using the key press based user interface is currently engaged in a Gaming activity, and wherein the providing the output based on the determining that the user is currently engaged in the certain type of user activity includes providing the output based on the determining that the user is currently engaged in the Gaming activity [See the rationale provided above in parent claim 19 regarding the incorporation of Kelly’s key press sequence information and the timing information into Faaborg’s existing operability to examine audio input to determine the context/activity with which the user, using the key press based user interface, is currently engaged. As to “Gaming” as the intended result/field of use, see how Faaborg-Kelly further teaches: 
“… activities which an application may be performing include playing a game, {…} or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as {…} a user name or level for a game being played …” (Faaborg: col. 12, lines 52-59)].

As to dependent claim 23, Faaborg-Kelly further shows:
wherein the examining and the determining include examining the key press sequence information and the timing information and determining based on the key press sequence information and the timing information that the user using the key press based user interface is currently engaged in a Word Processing activity, and wherein the providing the output based on the determining that the user is currently engaged in the certain type of user activity includes providing the output based on the determining that the user is currently engaged in the Word Processing activity [See the rationale provided above in parent claim 19 regarding the incorporation of Kelly’s key press sequence information and the timing information into Faaborg’s existing operability to examine audio input to determine the context/activity with which the user, using the key press based user interface, is currently engaged. As to “Word Processing” as the intended result/field of use, see how Faaborg-Kelly further teaches:
“… device context module 52 may communicate with one or more of application modules 8 to obtain an indication of which (if any) application modules are executing at computing device 2, obtain an indication of any such application that is currently being used by the user (e.g., which applications are being displayed or are in focus), and/or an indication of an activity such application is performing. For instance, device context module 52 may obtain data indicating that {…} application 8C is drafting an email. Other example activities which an application may be performing include playing a game, browsing a website, searching for information, booking travel reservations, or other activity that an application is performing, such as a recipient or sender of an email being composed or read, {…} a website URL being viewed, a search query being executed, or other details.” (Faaborg: col. 12, lines 39-61)
“… application modules 8 may include a word processor application …” (Faaborg: col. 4, lines 42-51)].

As to dependent claim 24, Faaborg-Kelly further shows:
wherein the examining and the determining include examining the key press sequence information and the timing information and determining based on the key press sequence information and the timing information that the user using the key press based user interface is currently engaged in a Gaming activity [See the rationale provided above in parent claim 19 regarding the incorporation of Kelly’s key press sequence information and the timing information into Faaborg’s existing operability to examine audio input to determine the context/activity with which the user, using the key press based user interface, is currently engaged. As to “Gaming” as the intended result/field of use, see how Faaborg-Kelly further teaches: 
“… activities which an application may be performing include playing a game, {…} or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as {…} a user name or level for a game being played …” (Faaborg: col. 12, lines 52-59)], and 
wherein the providing the output based on the determining that the user is currently engaged in the certain type of user activity includes initiating installation of Gaming optimization software on a computer device based on the determining that the user is currently engaged in the Gaming activity [See the indefiniteness issue above regarding the use of the term “optimization” for purposes of prior art analysis. Moreover, see Faaborg’s operability to install software that may optimize a user experience while said user is engaged in a determined context/activity (Faaborg: col. 5, lines 18-38; col. 7, line 10 – col. 8, line 03; col. 9; lines 05-28; & col. 15, lines 04-13), and how said context/activity determination includes “Gaming” (Faaborg: col. 12, lines 52-59). Furthermore, see Kelly’s installation initiation (Kelly: page 15, section 3.1.1) of optimization software “which allows for optimal thresholds to be found when extracting keystrokes” (page 1, Abstract) based on determining that the user is currently engaged in the Gaming activity (typing on a “Logitech G35 Gaming Keyboard” (Kelly: page 19, last paragraph)). For even further context/examples, see also Kelly: pages 15-17, section 3.1.1.].

As to dependent claim 25, Faaborg-Kelly further shows:
wherein the examining and the determining include examining the key press sequence information and the timing information and determining based on the key press sequence information and the timing information that the user using the key press based user interface is currently engaged in a Word Processing activity [See the rationale provided above in parent claim 19 regarding the incorporation of Kelly’s key press sequence information and the timing information into Faaborg’s existing operability to examine audio input to determine the context/activity with which the user, using the key press based user interface, is currently engaged. As 
“… device context module 52 may communicate with one or more of application modules 8 to obtain an indication of which (if any) application modules are executing at computing device 2, obtain an indication of any such application that is currently being used by the user (e.g., which applications are being displayed or are in focus), and/or an indication of an activity such application is performing. For instance, device context module 52 may obtain data indicating that {…} application 8C is drafting an email. Other example activities which an application may be performing include playing a game, browsing a website, searching for information, booking travel reservations, or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as a recipient or sender of an email being composed or read, {…} a website URL being viewed, a search query being executed, or other details.” (Faaborg: col. 12, lines 39-61)
“… application modules 8 may include a word processor application …” (Faaborg: col. 4, lines 42-51)], and 
wherein the providing the output based on the determining that the user is currently engaged in the certain type of user activity includes initiating installation of Word Processing optimization software on a computer device based on the determining that the user is currently engaged in the Word Processing activity [See the indefiniteness issue above regarding the use of the term “optimization” for purposes of prior art analysis. Moreover, see Faaborg’s operability to install software that may optimize a user experience while said user is engaged in a e.g. normal typing of words from predetermined samples of text and/or typing on a (non-gaming/traditional) “Dell RT7D50 USB Keyboard” (Kelly: page 19, last paragraph)). For even further context/examples, see also Kelly: pages 15-17, section 3.1.1.].

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Faaborg in view of Woloshyn (US Patent Application Pub. No. 2012/0315881, hereinafter “Woloshyn”).

As to dependent claim 14, Faaborg further shows:
wherein the obtaining includes obtaining the audio input from a computer device [e.g. obtaining environmental audio input from a computing device 2, input device 42, and/or sensor 48 (Faaborg: col. 16, lines 16-49)], wherein … the performing classification failing to classify the context pattern [e.g. the classification failing because either the user still does not have permission to access audio data from the environment (Faaborg: col. 5, lines 18-33) and/or in response to the audio trigger for the incoming sound failing to match at least one of the , there is provided a prompt on the computer device prompting a user of the computer device to enter labeling information that specifies an activity associated with the context pattern [“In some examples, audio trigger module 12 may determine new or additional contextual audio triggers. That is, while trigger set 16B is shown in the example of FIG. 1 as including the same contextual audio triggers 22 as trigger set 16A, audio trigger module 12 may, in other examples, add new contextual audio triggers, remove contextual audio triggers, or modify information stored at audio trigger store 10 in other ways. In this way, audio trigger module 12 may be able to determine contextual audio triggers for a determined context that is new or previously unexperienced (e.g., when computing device 2 executes a new application, is in a new location, etc.).
In any case, after determining contextual audio triggers 22 audio trigger module 12 may monitor the environment for the enabled audio triggers of trigger set 16B. For instance, audio trigger module 12 may receive audio data from UI module 6, process the received audio data to determine a text representation of the environmental audio, access audio trigger store 10 to obtain the set of currently enabled audio triggers (e.g., as shown in trigger set 16B), and compare the text representation to each enabled audio trigger. …” (Faaborg: col. 7, line 59 – col. 8, line 14) 
See also how adding/registering a new context pattern comprises prompting the user to enter any user-definable labeling information (Faaborg: col. 6, lines 09-33). For even further context/examples, see also Faaborg: col. 5, lines 18-29 and col. 17, lines 09-35.]. 

wherein the obtaining includes obtaining the audio input from a computer device [e.g. to “record locally at the mobile communication device (e.g., using the device's microphone)” (Woloshyn: ¶ 299)], wherein responsively the performing classification [e.g. an attempt to classify/categorize the incoming audio input (Woloshyn: ¶¶ 223, 287-289, & 328)] failing to classify the context pattern [e.g. detecting a failure status and/or any user-defined triggering criteria (Woloshyn: ¶¶ 253, 287-289, & 328)], there is provided a prompt on the computer device prompting a user of the computer device [see, for example, the automatic displaying of a prompt in Woloshyn: fig. 11 | for further context, see also Woloshyn: ¶¶ 13, 159, 166-170, 270, & 298] to enter labeling information [e.g. prompting a user to enter a user-defined tag that specifies an activity [Woloshyn: ¶¶ 41, 230, & 298] associated with the context pattern [e.g. registering a new “Tote Note” data structure (along with its concomitant metadata and tag(s)) after the automatic prompt is summoned (Woloshyn: ¶¶ 13, 29, 177, 298, & 368)]. 
One of ordinary skill in the art, having the teachings of Faaborg and Woloshyn before them prior to the effective filing date of the claimed invention, would have been motivated to take Faaborg’s existing teachings and organize them in such a way that prompting is carried out in response to Faaborg’s own classification failure determination, as taught by Woloshyn’s own failure determinations and operability for a user to define any prompt triggering criteria. The rationale for doing so would have been that prompting a user to register an unrecognized context pattern “[b]y updating or modifying audio trigger store 10 when an audio trigger or audio command is received, monitoring and execution module 56 may increase the likelihood that the received audio trigger or audio command will be enabled as a contextual audio trigger in future situations having the same context or a similar context.” (Faaborg: col. 17, lines 21-26). Moreover, Woloshyn’s user-definable prompt trigger service was explicitly defined at the to be “designed to integrate with any number of other software products, CRM systems, and proprietary record-keeping and management systems” (Woloshyn: ¶ 39) “or any number of third party databases and software tools” (Woloshyn: ¶ 46), and was explicitly noted to be “a relatively easy way to record and organize” (Woloshyn: ¶ 30) audio input data in an analogous key press based user interface environment (Woloshyn: ¶¶ 185, 207, & 299). Therefore, it would have been obvious to one of ordinary skill in the art .

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:

In pages 11-14, Applicant includes generic form paragraphs alleging that the Office did not respond to all of Applicant’s previous concerns, and as such, requests that a new Non-Final rejection be sent. The Office respectfully disagrees. The very purpose behind sending out the Second Non-Final Rejection that was mailed on 03/08/2021 was to more comprehensively and objectively address each and every one of their concerns (especially those dealing with what the Office had previously mainly relied upon to describe either non-functional descriptive material and/or intended uses/results, by instead explicitly mapping the claims to new prior art that did not need to rely on these interpretations). Therefore, both in the last Office Action and the one included herein, Applicant’s arguments disputing the Office’s “lack of patentable weight” positions have been rendered moot since the Office no longer mainly relies/depends on these interpretations. Moreover, with respect to the pages and pages where the Applicant’s approach consists of copying and pasting generic form paragraphs, case law citations, this particular case have been addressed in each instance.

Throughout pages 14-18, Applicant includes more generalized form paragraphs whose purposes or merits are not granularly linked to the matters of this particular case. Then, towards the end of page 18, they allege that they are “unable to find either in the statement of rejection or in the cited prior art” the limitations of amended claim 1. Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Throughout pages 19-22, Applicant similarly merely copies and pastes portions of the first Non-Final Rejection that was mailed on 07/01/2020. It is important to note for the record that a significant portion of these copied and pasted passages do not reflect what was then the latest set of rejections. For example, the Office did not even cite to or rely upon the Osman reference at all in either the Non-Final Rejection mailed on 07/01/2020 or the Final Rejection included herein. Right after this clear error (towards the end of page 22), Applicant further alleges:
“	Regarding the claim elements "obtaining an audio input, the audio input representing sound emanating from a key press based user interface" the Examiner as best understood has asserted that the elements are satisfied merely because Faaborg is asserted to have a device that includes a microphone and a key press based user interface.
Initially, the Examiner has not presented any construction of "the audio input representing sound emanating from a key press based user interface" which permits the Examiner to make the asserted application of Faaborg. At least for that reason, the Examiner has failed to "present a clear explanation of all actions taken" and no prima facie rejection has been presented. MPEP 707.07(f).”

asserted that the elements are satisfied merely because Faaborg is asserted to have a device that includes a microphone and a key press based user interface” as Applicant alleges. Instead, the Office did present a construction of the above features explicitly and deliberately linking them to Faaborg’s teachings as follows:
[…] the audio input representing sound [“audio trigger module 12 may cause UI module 6 to obtain a stream of audio data (e.g., audio in the environment) from UI device 4 (e.g., a microphone or other audio sensor)” (col. 5, lines 40-42)] emanating from a key press based user interface [e.g. the user interface may be based, among other things, on user interaction via (physical or touch/tactile) key presses (col. 3, lines 25-36; col. 10, lines 24-45; col. 12, lines 12-61; and/or col. 23, lines 13-37)]
	This construction was carried out in light of the specification, which Applicants themselves concede “refers broadly to user interface apparatus having keys, e.g. computer keyboards and/or pointer controller e.g. mouse devices for navigating a graphical user interface” (Specification: ¶ 20).

	Pages 23-29 are again replete with more generic form paragraphs, case law, and/or passages that are not explicitly linked to the particulars of this case. In pages 30-33, Applicant submits arguments against Faaborg and Kelly, including:
“	The Examiner has failed to present a reason for the rejection with a rational underpinning. The Examiner states: "it is potentially conceded that Faaborg does not appear to explicitly recite a discrete example wherein the audio input data examination includes a deliberate analysis of the "clicking/tapping" sounds that would naturally occur as a result of a user's fingers striking one or more keys on a keyboard". Non-Final action, p. 43 Notwithstanding, in spite of acknowledging a major distinction between the primary reference and the applicant's claim, the Examiner will not explore positive paths to allowance. 
The applicant observes the Examiner's acknowledgement that "it is potentially conceded that Faaborg does not appear to explicitly recite a discrete example wherein the audio input data examination includes a deliberate analysis of the "clicking/tapping" sounds that would naturally occur as a result of a user's fingers striking one or more keys on a keyboard". Non-Final action, p. 43. Thus, Faaborg is acknowledged to be absent of any disclosure of "examining the key press sequence information and the timing information and determining based on the examining that a user using the key press based user interface is currently engaged in a certain type of user activity". The applicant notes that Kelly is also absent of any disclosure of "examining the key press sequence information and the timing information and determining based on the examining that a user using the key press based user interface is currently engaged in a certain type of user activity". Instead, Kelly is directed to the narrow purpose of reconstructing a keyboard acoustic attack in which a sequence of keystrokes defining a password is stolen. Kelly, Abstract and Title. For presentment of the rejection, the Examiner relied on sections of Faaborg relating to a "device context module" which may "determine a current context... For example, contextual categories may indicate a type and/or name of an application being executed at computing device 2".(Non-Final action, p. 42) and for achieving the claim elements proposes modification of Faaborg in accordance with Kelly to achieve the claim elements. However, Kelly will be acknowledged to be totally absent to any element relating to "device context module" as disclosed in the relied on section of Faaborg, or even any element related to "contextual categories may indicate a type and/or name of an application being executed". In Faaborg, there is discussion of reconstructing a keyboard acoustic attack in which a sequence of keystrokes defining a password is stolen but there is no discussion of any use of such reconstructing a keyboard acoustic attack in the performance of the configuring of any element relating to a "device context module" as described in the relied on section of Faaborg. If the Examiner wishes to maintain the rejection, the Examiner is respectfully requested to identify any element of Kelly relating to a "device context module" which the Examiner is proposing for modification. At least for the noted reasons, the rejection is absent an explanation as to why the skilled artisan would modify Faaborg in the manner proposed.”

The Office respectfully disagrees. First, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). Secondly, Kelly does not limit itself In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case (as previously indicated and maintained herein), teaching, suggestion, or motivation for the rejection has been found, either in the references, or in the knowledge generally available to one of ordinary skill in the art.

In page 33, Applicant further argues:
 “	According to a principle of operation of Faaborg, Faaborg operates based on "an audio trigger" which is described as being a "word or phrase" (Col. 4-6) which is subject to speech recognition (Col. 5). Faaborg describes: "Default audio triggers may be lesser used words and/or a combination of words that are unlikely to appear together. For instance, in the example of FIG. 1, default audio trigger 20 (e.g., "Hello device") may be configured (e.g., by a manufacturer of computing device 2) as such because it is unlikely that a user will say the words "hello device" without intending to cause computing device 2 to perform an operation. While trigger set 16A includes only one default audio trigger in the example of FIG. 1, trigger set 16A may include more or other default audio triggers in other examples. Additional examples of default audio triggers may include a model name of a computing device, a brand name of the computing device, a user-defined name of the computing device, or other trigger words or phrases." (Col. 5-6). The Examiner proposes a modification of Faaborg for which there is no motivation in either Faaborg or Kelly to perform, which would be adverse to a principle of operation of Faaborg. If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984), cited in MPEP 2143.01. If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959), cited in MPEP 2143.01.”

The Office respectfully disagrees. First, Faaborg does not limit itself merely to word or phrase triggers as Applicant alleges, and instead shows many audio trigger alternatives as explained and mapped above. Moreover, it is respectfully resubmitted that one of ordinary skill in the art, having the teachings of Faaborg and Kelly before them prior to the effective filing date of the claimed invention, would have been motivated to factor in Kelly’s key press audio sequence/timing information into Faaborg’s contextual audio triggering criteria. The rationale for doing so would have been that Kelly explicitly confirms the fact that before the effective filing date of the claimed invention, it was already well known and established in the art “that each key on a computer keyboard makes a slightly different sound when struck due to the keyboard support plate being struck in different locations. These differences allowed a neural network to be trained to identify which keys had been pressed based solely on an audio recording of the user typing” (Kelly: page 9, 1st paragraph). Moreover, Kelly explicitly st paragraph). Thus, heeding Kelly’s advice, one of ordinary skill in the art would have been motivated to incorporate Kelly’s key press (audio) sequence information and timing information into Faaborg, particularly when the latter already comprised a key press based user interface environment (Faaborg: col. 10, lines 24-30), an operability to analyze incoming audio input by “performing frequency analysis to identify tonal characteristics or other sonic identifiers present in the audio data” (Faaborg: col. 16, lines 31-33), and an explicitly-stated intent to monitor “UI device 4, UI module 6, and/or input devices 42 to obtain information indicating whether or not the user is interacting with computing device 2” (Faaborg: col. 12, lines 23-25); and especially when doing so would have directly aided it to accomplish its wish of “reducing or eliminating the need for the user to instruct the computing device to enter an audio input mode before providing audio input” (Faaborg: col. 2, lines 48-50). In other words, since “examining how the sound of a user typing can be used to fully reconstruct the user's input {…} by reimplementing the keystroke eavesdropping” (Kelly: page 7, 1st paragraph), incorporating said feature into Faaborg by deliberately accounting for key press audio data into the determination of a user’s current context/activity would “increase the likelihood that the user intended the contextual audio trigger to be received as input by the computing device” (Faaborg: col. 9, lines 47-56). 

	In pages 34-36, Applicant further argues:
“	As to the assertion of intended use or nonfunctional descriptive material, the highlighted claim elements are not intended use elements or nonfunctional descriptive material at least for the reason that the asserted intended use elements are referenced in the claim elements "providing an output based on the performing classification." Thus, according to the recitations of the base claim, an output is "based on the performing classifying". The Examiner has cited to no authority in support of the Examiner's "intended use" rejection. Accordingly, the rejection is not "complete as to all matters" and a new Non-final action is needed to the extent any rejection is maintained. 37 CFR 1.104.”

The Office respectfully disagrees. In addition to the above explanations, Applicant may also note that the courts have repeatedly held that "a description of the environment in which a claimed invention operates [is not] a limitation on the claimed invention itself." Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (citing Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)). Moreover, these points have also been shown above to be moot in view of the actual latest rejections (not the Non-Final Rejection mailed 07/01/2020).

In pages 37-38, Applicant alleges that they are “unable to find either in the statement of rejection or in the cited prior art based on a current review thereof the elements of” claims 19 and 20. These arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Therefore, the Office respectfully maintains the explicit mappings that were provided for each claim limitation, respectively.

In page 39, Applicant further argues:
Regarding the remaining objections, the Examiner has not presented evidence that the applicant has departed from common usage of the highlighted terms. The Examiner will note than an applicant can be his or her own lexicographer, and, even if the Examiner's assertions were correct, the applicant can depart from common usage of a term where the applicant's usage would be understood by a person of experience in the field of the invention. See MPEP 2111.01 The Examiner has raised no objection on the grounds that a skilled artisan would fail to understand the applicant's terminology.”

It is not disputed that Applicant can be his or her own lexicographer, yet this does not mean that Applicant’s clear and deliberately-indicated errors (addressed above) can or should remain unaddressed/unfixed.

Pages 39-43 are again replete with more generic form paragraphs, case law, and/or passages that are not explicitly linked to the particulars of this case, as well as a general allegation that the previously-presented USC 112(b) rejection was improper. The Office respectfully disagrees and maintains that it (including its new changes in view of the latest claim amendments) is both clear and in accordance with MPEP guidelines.
Finally, pages 43-46 are again replete with more generic form paragraphs, case law, and/or passages that are not explicitly linked to the particulars of this case, yet in page 43 Applicant also argues:
“The Examiner will note that applicant has added new claims 26-28. New claims 26-28 are respectfully asserted to be allowable for their recitation of elements for which a position in support of unpatentability would be without a rational underpinning.”

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.
Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.
Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TADESSE HAILU/Primary Examiner, Art Unit 2173                                                                                                                                                                                                        

/ALVARO R. CALDERON IV

Art Unit 2173